     Case 1:19-cr-00561-LAP Document 194 Filed 10/27/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK



UNITED STATES,

                  Plaintiff,
                                              Case No. 11-CR-0561 (LAP)
      v.

STEVEN DONZIGER,

                  Defendant.




MOTION TO RECONSIDER AJDOURNMENT OF TRIAL OR IN THE
  ALTERNATIVE, TO ALLOW WITHDRAWAL OF COUNSEL




                 CIVIL LIBERTIES DEFENSE CENTER
                     Lauren Regan, Attorney at Law
                       On Behalf of Mr. Donziger
        Case 1:19-cr-00561-LAP Document 194 Filed 10/27/20 Page 2 of 4




      For the reasons set forth in detail in the attached Declaration of Counsel, Mr.

Donziger hereby moves for reconsideration of his Motion to Adjourn the trial date

currently scheduled for November 4, 2020. Counsel for Mr. Donziger resides in

Oregon and is unable to safely travel to New York due to the COVID-19

pandemic; trying the case in person in the federal courtroom assigned puts Mr.

Donziger and his attorney at undue health risk and does not permit for the effective

assistance of counsel and attorney-client communications due to social distancing

protocols; Mr. Donziger’s necessary witnesses also cannot appear in the NY

courtroom to testify due to COVID-19 health risks and travel restrictions which

also renders his defense ineffective. Mr. Donziger does not consent to a tele-trial of

the criminal charges pending, which carry a federal prison sentence, and thus Mr.

Donziger's remaining counsel of record does not believe effective assistance can be

provided if she is forced to appear in Oregon via Jabber to conduct this criminal

trial. See Ex. A, American Bar Association Resolution. For all of these reasons,

the trial must be adjourned until COVID rates are at safe levels for travel, which

also protects the health of vulnerable people compelled to remain in enclosed space

courtrooms for extended periods of time. See also, Ex. B “Report of Monitors.”


      In the alternative, if an adjournment is not allowed, Counsel for Mr.

Donziger believes she has a good faith duty to withdraw as his trial counsel.




                                          2
        Case 1:19-cr-00561-LAP Document 194 Filed 10/27/20 Page 3 of 4




      NY Ethics Rule 1.16(b)(2) states that a lawyer shall withdraw if the lawyer’s

physical or mental condition materially impairs the lawyer’s ability to represent the

client; and Rule 1.16(c)(9) states that a lawyer may withdraw if the lawyer’s

mental or physical condition renders it difficult for the lawyer to carry out the

representation effectively; and (10) the client knowingly and freely assents to

termination of the employment.


      The COVID-19 global pandemic has interrupted and interfered with life as

we know it. As of today’s date, a record number of COVID cases are surging

around the country and many hospitals have run out of beds for the sick. The CDC

advises that all non-essential travel should be limited, and Counsel’s own doctor

advised the Court that she should not fly to New York “unless her life depended on

it.” Dkt 119.   The inability of defendant's only remaining counsel of record to

travel to New York for health reasons due to COVID materially impairs Counsel’s

ability to represent her client and/or renders it difficult for Counsel to carry out the

representation effectively. Due to the grave health concerns of cross-country travel

to New York, the days or weeks required in a courtroom in close proximity to

other people, and all of the additional reasons set forth in the attached Declaration,

Mr. Donziger reluctantly assents to the termination of his remaining attorney

because he does not want to force her to have to choose between her health and

adequate representation in person at trial.


                                              3
        Case 1:19-cr-00561-LAP Document 194 Filed 10/27/20 Page 4 of 4




      For all of these reasons, we respectfully ask the Court to reconsider an

adjournment of this petty offense trial until a safe trial can be held. In the

alternative, Counsel for Mr. Donziger reluctantly requests to withdraw as attorney

of record.


      Dated October 27, 2020.




                                                    Respectfully submitted,


                                                      /s/ Lauren C. Regan
                                                      Lauren C. Regan, Pro Hac Vice
                                                      Civil Liberties Defense Center
                                                      1430 Willamette St. #359
                                                      Eugene, Oregon 97401
                                                      541.687.9180 phone
                                                      Email: lregan@cldc.org
                                                      Counsel for Steven Donziger




                                           4
